Case 2:19-cv-00252-SPC-MRM Document 23 Filed 07/05/19 Page 1 of 11 PageID 413



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

 UNIVERSITAS EDUCATION, LLC,

        Plaintiff,

 v.                                                   Case No.: 2:19-cv-252-FtM-38MRM

 JACK E. ROBINSON, III ,

        Defendant.
                                              /

                                              ORDER

        Pending before the Court are two matters related to a subpoena duces tecum served on

 Maxine Novak, a nonparty to the underlying litigation. On March 15, 2019, Maxine Novak filed

 Objections to Subpoena and Motion to Quash and for a Protective Order. (Doc. 1). Universitas

 Education, LLC, filed a response in opposition to the Motion to Quash on March 25, 2019, (Doc.

 2), and Ms. Novak filed a reply on April 17, 2019, (Doc. 11). On March 29, 2019, Universitas

 Education, LLC filed a Motion to Compel Production Under Subpoena Duces Tecum. (Doc. 5).

 Ms. Novak filed a response in opposition on April 1, 2019, (Doc. 6), and on April 26, 2019,

 Universitas Education, LLC, filed a reply in support of its Motion to Compel, (Doc. 18). Upon

 consideration, the Court DENIES the Motion to Quash and for Protective Order (Doc. 1) and

 GRANTS the Motion to Compel (Doc. 5).

 I.     Background

        Plaintiff Universitas Education, LLC (“Plaintiff”) filed suit in the District Court of

 Massachusetts against Defendants Jack E. Robinson and Daniel Carpenter, alleging multiple

 causes of action, including aiding and abetting, fraud, breach of fiduciary duty, conspiracy, and

 civil violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO Act”). (Doc.
Case 2:19-cv-00252-SPC-MRM Document 23 Filed 07/05/19 Page 2 of 11 PageID 414



 2 at 4; see also Doc. 1 at 1). These claims were related to approximately $30 million dollars in

 insurance proceeds stolen by Defendants from Plaintiff, $15 million of which allegedly remains

 unlocated. (Doc. 2 at 1; see also Doc. 1 at 1). Plaintiff claims that at least $810,000 was

 transferred directly to Defendant Robinson. (Doc. 2 at 4). Defendant Robinson passed away

 while the underlying litigation was pending, and the District Court of Massachusetts reopened

 discovery to allow additional discovery (1) to determine who the personal representative of the

 Robinson estate was and (2) to determine the possible location of Defendant Robinson’s assets.

 (Doc. 2; Doc. 2-1 at 6:8-16, 7:5-12). Plaintiff served nonparty Maxine Novak, Defendant

 Robinson’s long-term girlfriend, with a subpoena on March 1, 2019. (Doc. 1 at 2). Ms. Novak

 was also Defendant Robinson’s business partner in a joint venture involving Shadow Ridge

 Properties, LLC, “which purchased distressed properties or properties in foreclosure in Florida

 and fixed them up and rented them out.” (Doc. 1-2 at 3). The subpoena set a deposition date for

 March 27, 2019, and the subpoena requested that she produce the following:

                1.      Any and all documents, including communications, related
                to any matter involving Defendant, including but not limited to your
                receipt or purchase of property of any nature from Defendant, or any
                [c]ompany that Defendant was affiliated with.

                2.     All documents regarding payments made to you by cash,
                check, or wire transfer from Defendant or any [c]ompany [a]ffiliated
                with Defendant, including salary payments.

                3.     Any and all documents, including communications, relating
                to any matter involving [a]ffiliates of Defendant, including but not
                limited to your receipt or purchase of property from [a]ffiliates of
                Defendant, including Daniel Carpenter.

                4.       Any and all documents, including communications, related
                to any matter involving any [c]ompany in which Defendant or any
                affiliate of Defendant had an ownership interest, including but not
                limited to your receipt or purchase of property. Documents from
                such [c]ompanies must be produced whether or not said [c]ompany
                lists or listed Defendant or such [a]ffiliates as owners or officers of
                said [c]ompany.



                                                  2
Case 2:19-cv-00252-SPC-MRM Document 23 Filed 07/05/19 Page 3 of 11 PageID 415



                 5.    Any and all documents reflecting purchases of property
                 made by any [a]ffiliate of Defendant, including Daniel Carpenter.

                 6.     Any and all documents reflecting purchases of property
                 made by any [c]ompany, including but not limited to entities that
                 have “Shadow Ridge Properties” in their name, in which Defendant
                 or any affiliate of Defendant had an ownership interest, whether or
                 not said [c]ompany lists or listed Defendant or such affiliates as
                 owners of said [c]ompany.

                 7.     All documents regarding any bank accounts or accounts at
                 any financial institution related to you or any entity that you control
                 or in which you have an ownership interest.

                 8.       All documents regarding any bank accounts or accounts at
                 any financial institution related to Defendant, Defendant’s
                 [a]ffiliates, or any [c]ompany that Defendant or Defendant’s
                 affiliates controlled or in which they had an ownership interest.

 (Doc. 1-3 at 2, 7-8). 1

         Ms. Novak filed the subject Motion to Quash and failed to appear at the deposition or to

 produce the requested documents in light of the pending Motion to Quash. (Doc. 5 at 4). Ms.

 Novak’s failure to appear prompted Plaintiff to file its Motion to Compel (Doc. 5). Because the

 issues and arguments raised in each motion are parallel, the Court addresses the parties’

 arguments together.

 II.     Parties’ Arguments

         Ms. Novak maintains that the subpoena and requests contained therein are nothing more

 than a fishing expedition and that the subpoena “is unduly burdensome, seeks irrelevant

 information, and improperly requires the disclosure of Ms. Novak’s protected personal

 information.” (Doc. 1 at 4; see also Doc. 6 at 6). She asserts she has no information,



 1
   The time period covered by each request ran from “May 1, 2009 to the present.” (Doc. 1-3 at
 6). Moreover, included within the definitions of “[a]ffiliates” and “[c]ompany” were nineteen
 various individuals and entities. (Id. at 5-6).




                                                   3
Case 2:19-cv-00252-SPC-MRM Document 23 Filed 07/05/19 Page 4 of 11 PageID 416



 knowledge, or documents relevant to the case nor any knowledge regarding the location of

 Defendant Robinson’s assets, (Doc. 1 at 5; see also Doc. 6 at 2-3, 6), and files three affidavits in

 support, (Docs. 1-2, 8, 10). 2 She argues it “would be unduly burdensome to require Ms. Novak

 to testify at a deposition and the subpoena should be quashed and a protective order issued.”

 (Doc. 1 at 6). Ms. Novak also contends that Plaintiff should have sought this information

 through Defendant Robinson himself “and/or the approximately 19 individuals and entities

 during the four year period of time the underlying case has been pending” and not one month

 before the close of discovery. (Id. at 4-5).

        In response, Plaintiff asserts that the subpoena seeks documents and information that Ms.

 Novak “may have regarding Robinson’s business activities, particularly in regard to Shadow

 Ridge Properties, LLC,” his finances, the business finances of the Carpenter Family and its shell

 corporations, and the transfer of money or other property to Ms. Novak herself. (Doc. 2 at 5; see

 also Doc. 5 at 6). 3 Plaintiff is particularly interested in determining whether Defendant

 Robinson used Ms. Novak and Shadow Ridge Properties, a joint venture between Defendant

 Robinson and Ms. Novak, to conceal stolen assets. (Doc. 5 at 6). Plaintiff contends that the

 information sought is relevant, that Ms. Novak has not justified why she should not be required

 to produce her or Shadow Ridge Properties’ financial records, that she fails to “provide the

 ‘particular and specific demonstration of fact’ required to meet her burden” of showing that the



 2
   None of the affidavits are notarized. (See generally Docs. 1-2, 8, 10). Nor do they contain the
 language required to constitute an unsworn declaration. 28 U.S.C. § 1746(2) (“I declare (certify,
 verify, or state) under penalty of perjury that the foregoing is true and correct. Executed on
 (date). (Signature).”). The affidavits simply state that they are “[s]igned under the penalties of
 perjury.” (Doc. 1-2 at 5; Doc. 8 at 4; Doc. 10 at 3).
 3
   Plaintiff refers to Defendant Daniel Carpenter’s associates, including Defendant Robinson, as
 the “the Carpenter Family.” (Doc. 2 at 2).




                                                  4
Case 2:19-cv-00252-SPC-MRM Document 23 Filed 07/05/19 Page 5 of 11 PageID 417



 subpoena is unduly burdensome, and that these objections are therefore conclusory and

 insufficient. (Doc. 2 at 8-11). With regard to the claim that Plaintiff waited too long to seek

 discovery from Ms. Novak, Plaintiff explains that the underlying case, including discovery, was

 stayed following Defendant Robinson’s death, that discovery was reopened for the purpose of

 finding family and potential heirs of the Robinson estate, and that the District Judge also

 permitted Plaintiff to propound discovery regarding the location of Defendant Robinson’s assets.

 (Id. at 8-9; Doc. 18 at 3-4).

         In reply, Ms. Novak claims that Plaintiff makes “gross mischaracterizations” regarding

 the reopening of discovery, arguing that discovery was limited to “identifying who might be a

 statutory heir of Jack E. Robinson, . . . not to rummage through the personal and financial

 records of non-parties or harass them on account of the fact that they had some connection to Mr.

 Robinson during his lifetime.” (Doc. 11 at 1-2; see also Doc. 6 at 3-6). She asserts that she is

 not a statutory beneficiary, and Plaintiff is not authorized to seek the information that it does.

 (Doc. 11 at 2; see also Doc. 6 at 3-6).

 III.    Legal Standard

         Federal Rule of Civil Procedure 45 permits parties to issue subpoenas commanding

 nonparties to produce documents and to appear and testify at depositions.

                 On timely motion, the court for the district court where compliance
                 is required must quash or modify a subpoena that:

                 (i) fails to allow a reasonable time to comply;

                 (ii) requires a person to comply beyond the geographical limits
                 specified in Rule 45(c);

                 (iii) requires disclosure of privileged or protected matter, if no
                 exception or waiver applies; or

                 (iv) subjects a person to undue burden.




                                                   5
Case 2:19-cv-00252-SPC-MRM Document 23 Filed 07/05/19 Page 6 of 11 PageID 418



 Fed. R. Civ. P. 45(d)(3)(A). Where, like here, a nonparty seeks to quash a subpoena, the

 nonparty bears the burden of establishing one of the requirements of Rule 45(d)(3)(A). Malibu

 Media, LLC v. Doe, No. 8:14-cv-2351-T-36AEP, 2015 WL 574274, at *3 (M.D. Fla. Feb. 11,

 2015).

          Moreover, the scope of discovery under Fed. R. Civ. P. 45 mirrors that of Fed. R. Civ. P.

 26, which provides:

                 Unless otherwise limited by court order, the scope of discovery is as
                 follows: Parties may obtain discovery regarding any nonprivileged
                 matter that is relevant to any party’s claim or defense and
                 proportional to the needs of the case, considering the importance of
                 the issues at stake in the action, the amount in controversy, the
                 parties’ relative access to relevant information, the parties’
                 resources, the importance of the discovery in resolving the issues,
                 and whether the burden or expense of the proposed discovery
                 outweighs its likely benefit. Information within this scope of
                 discovery need not be admissible in evidence to be discoverable.

 Fed. R. Civ. P. 26(b)(1). A court may issue a protective order for “good cause . . . to protect a

 party or person from annoyance, embarrassment, oppression, or undue burden or expense.” Fed.

 R. Civ. P. 26(c)(1). The party seeking a protective order must show good cause by making “‘a

 particular and specific demonstration of fact as distinguished from stereotyped and conclusory

 statements’ supporting the need for a protective order.” Auto-Owners Ins. Co. v. Se. Floating

 Docks, Inc., 231 F.R.D. 426, 429-30 (M.D. Fla. 2005). Moreover, where a party seeks to compel

 compliance with a subpoena, it must show that the information it seeks is relevant. Costa v.

 Metro. Life Ins. Co., No. 6:17-cv-714-Orl-40TBS, 2018 WL 1635642, at *2 (M.D. Fla. Apr. 5,

 2018) (citing Fadalla v. Life Auto. Prods., Inc., 258 F.R.D. 501, 504 (M.D. Fla. 2007);

 Connectus LLC v. Ampush Media, Inc., No. 8:16-mc-00159-VMC-JSS, 2017 WL 385758, at *2

 (M.D. Fla. Jan. 27, 2017)).




                                                  6
Case 2:19-cv-00252-SPC-MRM Document 23 Filed 07/05/19 Page 7 of 11 PageID 419



 IV.    Analysis

        As a preliminary matter, the Court disagrees with Ms. Novak that the subpoena falls

 outside the scope of discovery permitted by the District Court of Massachusetts. The transcript

 attached to Plaintiff’s Response (Doc. 2-1) reflects that in addition to reopening discovery for the

 purpose of determining potential personal representatives of or heirs to the Robinson estate, the

 District Judge permitted additional discovery into the identification of assets and left it to

 Plaintiff to conduct discovery as they thought “appropriate and important in this context.” (Doc.

 2-1 at 6:8-16, 7:5-12). Thus, her argument that the subpoena is outside the scope of permissible

 discovery has no merit.

        The Court now turns to Ms. Novak’s argument that the subpoena is unduly burdensome

 because the information sought is irrelevant, because the information sought is “non-existent,”

 and because the information sought includes her protected personal financial information. (Doc.

 1 at 4, 6). Ms. Novak makes no specific objections to the individual subpoena requests and seeks

 to quash the subpoena in its entirety and have the Court enter a protective order based on no

 more than conclusory allegations that the subpoena creates an undue burden. The Court finds,

 therefore, that she has failed to meet her burden. The Court nonetheless addresses the parties’

 remaining arguments related to the relevance of the requests, to the alleged “non-existence” of

 the requested information and documents, and to whether Ms. Novak should be required to

 produce documents related to her personal financial information.

        First, upon review of Requests 1 through 8, the Court concludes that the information

 sought is relevant to the case. Plaintiff claims that Defendant Carpenter, with Defendant

 Robinson’s help, stole approximately $30 million in insurance proceeds and that approximately

 $15 million remains unaccounted for. (Doc. 2 at 4). Moreover, Plaintiff claims that $810,000




                                                   7
Case 2:19-cv-00252-SPC-MRM Document 23 Filed 07/05/19 Page 8 of 11 PageID 420



 was transferred directly to Defendant Robinson. (Id.). Thus, as noted by Plaintiff, locating “any

 funds controlled by Mr. Robinson traceable to the initial fraudulent defalcation of the insurance

 proceeds from Plaintiff is relevant to every claim in the underlying litigation” and any

 “[d]ocumentation in the control of Ms. Novak would be relevant to determining the actual

 ownership interests of Shadow Ridge Properties, the source of all the funding that kept the

 Shadow Ridge Properties operating prior to Robinson’s death, and may shed light on what

 happened to the Plaintiff funds that Robinson received—whether he moved them to Novak or

 elsewhere.” (Id. at 9). The subpoena requests seek information relevant to the location or

 transfer of potential assets to or from Defendant Robinson, and the Court finds that the requests

 are relevant.

         Second, the Court finds Ms. Novak’s argument that the subpoena is unduly burdensome

 because it seeks “non-existent” information—i.e., she does not have any information or

 documentation pertaining to the underlying action and that she does not have knowledge

 regarding Defendant Robinson’s assets—is unavailing. (See Doc. 1 at 5-6; Doc. 11 at 2).

 Despite these claims, her affidavits filed in support of her motion, although not properly sworn,

 do indicate that she has at least some knowledge regarding his financial affairs. Notably, Ms.

 Novak was not only Defendant Robinson’s long-term girlfriend, she was also his business

 partner, and the Court finds it unlikely that she has no possession, custody, or control over

 information or records related to Shadow Ridge Properties, which appears to be of particular

 interest to Plaintiff. In fact, the parties’ filings reflect that at least one property was transferred

 from Shadow Ridge Properties to Defendant Robinson in his personal capacity and that Ms.

 Novak was a witness to that transfer. (Doc. 18-2 at 3). Moreover, her affidavits reflect that she

 has information regarding his spending habits, credit cards, and life insurance policies. (See,




                                                     8
Case 2:19-cv-00252-SPC-MRM Document 23 Filed 07/05/19 Page 9 of 11 PageID 421



 e.g., Doc. 8 at 2-3). Thus, it appears that she has at least some relevant information and, to the

 extent her lack of knowledge could ever support a finding that requiring her compliance with the

 subpoena is an undue burden, that is not the case here.

        Finally, although Ms. Novak contends that she should not be required to produce her

 personal financial records, she provides no justification other than to blanketly state they are

 “protected” and “personal.” (See generally Doc. 1). Ms. Novak relies on Gabriel v. G2 Secure

 Staff, LLC, 225 F. Supp. 3d 1370, 1371-72 (S.D. Fla. 2016), in which the plaintiff filed a motion

 to quash subpoenas served on her bank and that sought her financial records, arguing that the

 subpoenas invaded her right to privacy guaranteed by Article I, § 23 of the Florida Constitution.

 Ms. Novak relies on the Gabriel court’s statement that a party “may challenge a subpoena on the

 grounds that it implicates ‘a personal right or privilege with respect to the matter of the

 subpoena.’” Id. As noted by Plaintiff, Gabriel touches on the issue of whether an individual has

 standing to challenge a subpoena served on another. 225 F. Supp. 3d at 1372. The court in that

 case noted that an individual has no standing to do so, unless “that individual has a personal right

 or privilege with respect to the matter of the subpoena.” Id. The Gabriel court determined that

 the plaintiff had standing to challenge the subpoena served on her bank because she “certainly

 ha[d] a personal right of or privilege with respect to her financial records.” Id. However, the

 Gabriel court ultimately found the plaintiff’s reliance on the Florida Constitution’s privacy

 protection unpersuasive and denied her motion to quash the subpoena. Id. at 1373. Thus, while

 the Court agrees Ms. Novak has standing to challenge the subpoena, Gabriel is unhelpful to Ms.

 Novak’s argument that the subpoena is unduly burdensome and should be quashed. Without

 more than Ms. Novak’s blanket claim that her personal financial information is protected, the

 Court finds that Ms. Novak’s argument in this regard is unavailing.




                                                   9
Case 2:19-cv-00252-SPC-MRM Document 23 Filed 07/05/19 Page 10 of 11 PageID 422



 V.     Conclusion

        In light of the above, the Court finds that Ms. Novak has failed to meet her burden to

 demonstrate why the subpoena should be quashed and a protective order entered. The Court

 finds that the requests are relevant and proportional to the needs of this case, that Ms. Novak has

 at least some relevant information or knowledge, and that Ms. Novak has not established that the

 requests improperly seek her personal financial information. Ms. Novak has failed to meet her

 burden in seeking to quash the subpoena and obtain a protective order, while Plaintiff has met its

 burden in seeking to compel Ms. Novak’s compliance with the subpoena. If, as she claims, Ms.

 Novak actually has no responsive documents in her possession, custody, or control, or has no

 information that Plaintiff seeks, she may testify as much under oath at the deposition so that she

 may be examined on that subject.

        Accordingly, the Court hereby ORDERS:

        1)      The Motion to Quash and for Protective Order (Doc. 1) is DENIED.

        2)      The Motion to Compel (Doc. 5) is GRANTED.

        3)      A one-day deposition of Maxine Novak shall take place no later than July 31,

                2019.

        4)      Maxine Novak shall produce at deposition any non-privileged, responsive

                documents that are within her possession, custody, or control. If Ms. Novak

                withholds any documents on the grounds of attorney-client privilege or work

                product immunity, she must produce an adequate privilege log describing those

                documents at her deposition.




                                                 10
Case 2:19-cv-00252-SPC-MRM Document 23 Filed 07/05/19 Page 11 of 11 PageID 423



        DONE AND ORDERED in Fort Myers, Florida on July 5, 2019.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                          11
